Evans J.
(dissenting). — I agree in the main with the argument of the dissenting opinion by Justice Weaver, but with the following qualification: I think that the unconstitutional provision in section 67 9 d is all contained in oné sentence, i. e., “the said. commissioners shall be selected from the two leading political parties,'” etc. I see no reason why this unconstitutional proviso may not be eliminated and disregarded without destroying the integrity of the remainder of the act. In this particular case, it is true, the defendant has made his appointments in purported obedience to this part of the statute, and the appointment should be held invalid on that account. I agree therefore that the case should be reversed on that ground., I think, however, that the form of the adjudication should go no further than to hold this particular proviso -invalid as being unconstitutional, and that it should not in any manner restrain the defendant mayor from exercising his power of appointment hereafter in accordance with the valid provisions of the act in question.